UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7013


RALPH DORELL BARR,

                Plaintiff - Appellant,

          v.

OFFICER NASH; SOUTHWEST VIRGINIA REGIONAL JAIL AUTHORITY-
ABINGDON FACILITY,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:13-cv-00279-JCT-RSB)


Submitted:   September 13, 2013          Decided:   September 23, 2013


Before GREGORY, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ralph Dorell Barr, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ralph Dorell Barr appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).     We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.    See Barr v. Nash, No. 7:13-cv-00279-JCT-

RSB (W.D. Va. June 21, 2013).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                           AFFIRMED




                                 2